Name: Commission Regulation (EC) No 1436/2004 of 11 August 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices;  tariff policy
 Date Published: nan

 12.8.2004 EN Official Journal of the European Union L 265/1 COMMISSION REGULATION (EC) No 1436/2004 of 11 August 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 12 August 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 August 2004. For the Commission J. M. SILVA RODRÃ GUEZ Agriculture Director-General (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 1947/2002 (OJ L 299, 1.11.2002, p. 17). ANNEX to Commission Regulation of 11 August 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0709 90 70 052 79,9 999 79,9 0805 50 10 388 59,0 508 46,6 524 69,7 528 43,1 999 54,6 0806 10 10 052 95,8 204 87,5 220 100,7 400 172,0 624 140,3 628 137,6 999 122,3 0808 10 20, 0808 10 50, 0808 10 90 388 84,8 400 93,7 404 117,3 508 53,6 512 93,6 528 89,0 720 46,0 800 167,5 804 81,3 999 91,9 0808 20 50 052 143,4 388 84,5 528 87,0 999 105,0 0809 30 10, 0809 30 90 052 147,5 999 147,5 0809 40 05 052 101,8 066 29,8 093 41,6 400 240,6 624 136,2 999 110,0 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2081/2003 (OJ L 313, 28.11.2003, p. 11). Code 999 stands for of other origin.